DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng (US 2021/0217361).
	As to claim 1, Feng teaches a sensing circuit comprising: 
an amplifier circuit (pixel current conversion circuit 11, figs. 1 and 8) configured to receive an input current from a display panel ([0129] detect the pixel current Ip in the pixel circuit), 5wherein the amplifier circuit converts the input current into an output current ([0130] a pixel current conversion circuit I1 which is configured to convert the pixel current Ip to obtain a first pixel current I1), and outputs the output current to have an amount of current smaller than the input current ([0130]  the first pixel current I1 is lower than the pixel current Ip).  

As to claim 7, Feng teaches the sensing circuit, further comprising: a sampling circuit configured to output a sampling voltage by sampling the output current ([0143] a first conversion sub-circuit 21… converts the currents I1… so as to obtain the voltage VD1).  

As to claim 10, Feng teaches t15he sensing circuit, wherein the amplifier circuit converts the input current into an output current having linearity ([0130]  a ratio of the second pixel current I2 to the pixel current Ip is within a predetermined ratio range, for example, fig. 9 illustrates output current is Ip/2).  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2021/0217361) in view of Lee et al (US 2018/0114815).
As to claim 11, Feng teaches a source driver comprising: 
a sensing circuit (a circuit including a pixel current conversion circuit and conversion sub-circuits 21,22 and 23 illustrated in fig. 3) configured to output a sampling voltage by sensing an input 20current received from a display panel ([0143] a first conversion sub-circuit 21… converts the currents I1… so as to obtain the voltage VD1, [0130] a pixel current conversion circuit I1 which is configured to convert the pixel current Ip to obtain a first pixel current I1); 
an analog-to-digital converter configured to convert the amplified signal into digital data ([0145] the analog-to-digital converter ADC is configured to sample the first detection voltage VD1 in a first sampling period included in a sampling stage and convert the first detection voltage VD1 into a first digital voltage Vdig1), 
15the sensing circuit comprising:
 an amplifier circuit (pixel current conversion circuit 11, figs. 1 and 8) configured to convert the input current into an output current ([0130] a pixel current conversion circuit I1 which is configured to convert the pixel current Ip to obtain a first pixel current I1), and output the output current to have an amount of current smaller than the input current ([0130]  the first pixel current I1 is lower than the pixel current Ip) ; and 
5a sampling circuit configured to output the sampling voltage by sampling the output current ([0143] a first conversion sub-circuit 21… converts the currents I1… so as to obtain the voltage VD1).  

Feng does not teach a global amplifier configured to output an amplified signal by amplifying the sampling voltage.
However, Lee teaches a global amplifier configured to output an amplified signal by amplifying the sampling voltage ([0045] In FIG. 1, the sensing circuit may comprise … (Global Amplifier, GA which differentially amplifies the outputs of two sensing units connected to two adjacent sensing lines) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Feng, a global amplifier configured to output an amplified signal by amplifying the sampling voltage, as suggested by Lee in order to improve “ the structure of a sensing unit for detecting the electrical characteristics of a driving thin film transistor (TFT) for driving an organic light emitting pixel”

As to claim 19, Feng in view of Lee teaches 10the sensing circuit, wherein the amplifier circuit converts the input current into an output current having linearity (Feng: ([0130]  a ratio of the second pixel current I2 to the pixel current Ip is within a predetermined ratio range, for example, fig. 9 illustrates output current is Ip/2).  

Allowable Subject Matter
5.	Claims 2-6, 8-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628                                                                                                                                                                                            
/AFROZA CHOWDHURY/           Primary Examiner, Art Unit 2628